      Case 2:19-cv-00262 Document 117 Filed on 01/19/21 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  January 19, 2021
                          UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

MATTHEW ROPPOLO, et al,                       §
                                              §
         Plaintiffs,                          §
VS.                                           § CIVIL ACTION NO. 2:19-CV-262
                                              §
LANNETTE LINTHICUM, et al,                    §
                                              §
         Defendants.                          §

                                          ORDER

       On this day, the Court reviewed the “Parties’ Joint Status Report Regarding

Settlement Negotiations” (D.E. 116). After reviewing the pleadings and statements of the

parties, the Court finds that good cause exists to extend the stay.

       It is hereby ORDERED that all further discovery, proceedings, and hearings in this

case remain stayed until January 28, 2021, so that the Parties may continue work to

resolve remaining discrete issues and prepare a finalized Settlement Agreement and

approval motion to submit to the Court.

       The Court ORDERS the parties to submit by no later than January 28, 2021, either

1) a motion to approve the settlement, or 2) a status report outlining remaining tasks to be

completed with agreed deadlines that will not be further modified.

       ORDERED this 19th day of January, 2021.


                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE


1/1
